This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,958

 5 JORDAN ANDREW BARBER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Lisa C. Schultz, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18          Defendant-Appellant Jordan Andrew Barber (Defendant) appeals from multiple

19 convictions for vehicle burglary, larceny, criminal damage to property, conspiracy,
 1 and possession of burglary tools. We issued a notice of proposed summary

 2 disposition, proposing to uphold the convictions. Defendant has filed a memorandum

 3 in opposition. After due consideration, we remain unpersuaded. We therefore affirm.

 4        Defendant has raised a single issue, challenging the exclusion of a recording of

 5 a hearing at which one of the State’s witnesses was sentenced. [DS 7] The defense

 6 sought to present this evidence in order to clarify that the witness had received

 7 leniency in exchange for his testimony against Defendant. However, as we observed

 8 in the notice of proposed summary disposition, this information was conveyed to the

 9 jury in the course of the witness’s testimony at trial. On cross-examination the

10 witness specifically stated that the prosecutor had requested, and he had ultimately

11 received, an entirely suspended sentence in exchange for his testimony against

12 Defendant. [DS 6-7; MIO 2] Under the circumstances the recording would have

13 essentially constituted cumulative evidence, which the district court was well within

14 its discretion to exclude. See generally State v. Marquez, 1998-NMCA-010, ¶ 24, 124

15 N.M. 409, 951 P.2d 1070 (“[T]he trial court in its discretion may properly exclude

16 cumulative evidence.”).

17        In his memorandum in opposition Defendant takes issue with our

18 characterization of the recording as cumulative evidence, on the theory that the jury

19 had previously heard conflicting information relative to the witness’s sentence. [MIO

20 3] We acknowledge that the prosecutor’s questioning on the subject was less than

                                              2
 1 ideally clear. [MIO 1-2] However, the witness unequivocally explained on cross-

 2 examination that he had received an entirely suspended sentence in exchange for his

 3 testimony against Defendant. [MIO 2] We perceive no basis for Defendant’s claim

 4 of lingering ambiguity. [MIO 3-4] Insofar as the witness clarified the matter, we

 5 reject Defendant’s suggestion that the jury had been presented with “two opposing

 6 stories,” such that resort to the recording was necessary. [MIO 3]

 7        Accordingly, for the reasons stated, we affirm.

 8        IT IS SO ORDERED.


 9                                               _______________________________
10                                               MICHAEL E. VIGIL, Judge

11 WE CONCUR:


12 _________________________________
13 CELIA FOY CASTILLO, Chief Judge


14 _________________________________
15 LINDA M. VANZI, Judge




                                             3